Citation Nr: 0618986	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  97-25 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
disability resulting from VA medical treatment for heart 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to June 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

When the case was last before the Board in December 2000, it 
was remanded for additional development.

The Board notes that the veteran's representative submitted 
an April 2006 written argument regarding the fact that the 
veteran did not file a motion to change representation to The 
American Legion, and that no ruling concerning good cause for 
such has been made.  However, no such motion was required 
because at the time the veteran changed representatives, the 
case was in remand status, not to be returned to the Board 
until two years later.


FINDING OF FACT

Heart disease is not the result of an event not reasonably 
foreseeable, carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in the furnishing of medical treatment. 


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C. § 1151 for heart disease resulting from VA treatment 
have not been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a claim for disability compensation.  See Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by the 
supplemental statements of the case, letters dated in March 
2001, October 2004 and March 2005 from the RO.  Although VA 
did not specifically inform the appellant that he should 
submit any pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and that 
he should either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  He was given ample opportunity to respond and 
submit evidence.  

The record also reflects that all pertinent, available 
medical records identified by the veteran have been obtained.  
In addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claim in September 2005.  There is 
no indication or reason to believe that the ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Factual Background

A March 1982 medical record from Northern Michigan Hospital, 
Inc. notes that the veteran underwent left heart 
catheterization and coronary angiography.  

A December 1987 VA medical record notes that the veteran ran 
out of Atenolol three days previously.  The assessment was 
hypertension, uncontrolled.

A January 1987 medical record from VAMC Saginaw, Michigan, 
notes that the veteran was taking Procardia.  He had 
diagnoses of hypertension and cardiac arrhythmia by history.  

A March 1987 medical record from VAMC Saginaw, Michigan, 
notes that the veteran had stomach bloating and epigastric 
pain, as well as hypertension.  

An April 1987 VA nutritional counseling note states that the 
veteran "may be at risk" due to his obesity and 
hypertension.  The veteran was encouraged to lose weight, 
walk for exercise, and cut down on beer.  

Another April 1987 VA progress note states that the veteran 
underwent an EKG due to his hypertension.  

VA medical records from July 1987 to September 1987 show that 
the veteran had diagnoses of hypertension, hiatal hernia, and 
history of cardiac arrhythmia.  

A February 1990 medical record from VAMC Saginaw notes that 
the veteran was seen for follow-up for chest pain.  No 
significant findings were made.  

A September 1990 VA medical record notes that test results 
revealed a mildly enlarged lower ventricle but otherwise 
normal resting radionuclide ventriculogram.  

The report of an April 1992 Thallium test states that there 
was a small inferior apical perfusion defect.  

A May 1992 medical record from the Ann Arbor VAMC notes that 
the veteran had a cardiac catheterization fifteen years 
previously and on April 22, 1992, he underwent a stress 
Thallium test, which was significant for a reportedly small 
inferior apical defect without any evidence of 
redistribution.  The pain resolved; however, four hours later 
the pain recurred and lasted all night.  On April 29, 1992, 
he awoke with crushing substernal chest pain and was seen at 
the Saginaw emergency room.  Tests results implied a recent 
myocardial infarction; he was then transferred to the VA 
medical center in Ann Arbor for further work up.  The veteran 
underwent angioplasty and was discharged on May 22, 1992, in 
stable condition.   

A June 1992 VA cardiology surgery report notes that the 
veteran was admitted to Saginaw Hospital originally on April 
29, 1992, with evidence of recent inferior wall myocardial 
infarction.  He underwent coronary angioplasty of his mid-
right coronary artery on May 21, 1992.  He was admitted on 
May 28, 1992, following recurrence of symptoms and was 
referred for coronary angiography to rule out re-stenosis at 
the site of the coronary angioplasty.  The VA physician 
concluded that the veteran had insignificant coronary 
stensois and specifically, the angioplasty site in the mid 
right coronary artery is widely patent.  There is no evidence 
of coronary spasm on the present therapy with Ergonovine 
challenge.  There was, however, reproducibility of symptoms 
suggestive of non-cardiac source of his symptoms.  

A February 1993 medical record notes that the veteran is 
borderline diabetic.  

A July 1993 medical record notes a diagnosis of diabetes.  
Glyburide was prescribed. 

The report of an October 1995 VA examination notes diagnoses 
of diabetes mellitus, for which he is taking Glyburide, and 
arteriosclerotic cardiovascular disease, history of first 
degree AV block per veteran history, history of unstable 
angina, status post myocardial infarction, inferior wall, 
diagnosed 1992, Thallium study May 12, 1992, demonstrated a 
large fixed inferior wall defect and a small periinfarction 
abnormality at the spetal margin, status post cardiac 
catheterization on May 20, 1992.  

A note in the claims files indicates that Battle Creek VAMC 
has no records for the veteran.  

An October 1998 letter from the veteran's private physician, 
W.F. Kutsche, M.D., notes that the veteran had been a patient 
of his since 1987.  After summarizing the VA treatment, Dr. 
Kutsche stated that the veteran should have had an ateriogram 
following the discovery of the perfusion defect, because, 
within several days the veteran was found to have a 
significant blockage of the right side of the heart, which 
required specific procedures to relieve.  Dr. Kutsche stated 
that he was told that the Thalium stress test was not 
available for review by subsequent physicians because it 
supposedly could not be found.

A May 1999 letter from the veteran's private physician, S.H. 
Shariff, M.D., states that the veteran's clinical records 
were reviewed.  Based upon review of the veteran's "chart," 
and an interview with the veteran, his wife, and daughter, 
Dr. Shariff stated that due to the veteran's multiple risk 
factors and due to the fact that he had progressive chest 
discomfort, "it is quite fair to say that the standard of 
care would be to hospitalize the patient and further 
investigate the cause of his chest pain in the hospital 
setting."

A July 1999 VA medical opinion letter states that the 
veteran's medical records were reviewed.  The VA physician 
opined that the failure to hospitalize the veteran after the 
abnormal stress Thallium test was not negligent, even though 
a myocardial infarction occurred several days thereafter, 
because myocardial infarctions occur unpredictably and 
typically from coronary thrombosis and obstruction of a 
ruptured atherosclerotic plaque.  Prior to the coronary 
thrombosis, the plaque in the coronary artery does not 
significantly obstruct the artery.  The fact that the veteran 
completed a stress thallium safely might suggest that his 
symptoms were stable at the time of the procedure.  In 
addition, the veteran's previously documented esophageal and 
upper gastrointestinal pathology made the early diagnosis of 
myocardial ischemia difficult prior to the veteran's 
myocardial infarction.  Therefore, it is understandable that 
the doctors could have misinterpreted the cause of the 
veteran's symptoms without being negligent.  In fact, the 
veteran continued to have chest discomfort after his 
myocardial infarction and successful angioplasty, while 
additional testing again indicated gastrointestinal 
pathology.  In sum, the VA physician opined that the veteran 
did not suffer additional disability because of VA medical 
care and in particular because of the failure to hospitalize 
him subsequent to the abnormal stress Thallium.  The 
physician further stated that if the veteran's physicians 
reasonably advised him when to seek medical attention for 
chest discomfort, the medical care provided by VA from 1990 
through April 1992 was properly administered with regard to 
detection, diagnosis, and treatment of his coronary artery 
disease.

An October 2002 report of a VA medical opinion notes that the 
medical records in the claims file, including the statements 
from Dr. Kutsche, Dr Shariff, and the July 1999 VA physician.  
In sum, the veteran started getting atypical chest pains and 
had a detailed cardiac evaluation in September 1990.  Muga 
revealed mildly enlarged lower ventricle, otherwise normal 
resting radionuclide ventricuolgram.  There were mild left 
ventricular impairment and normal valve studies.  A January 
21, 1992, cardiology consult noted a "long history of 
substernal pressure sensation on recumbency with radiation to 
neck that is not related to activity and is relieved with 
cold water.  No chest pressure with exertion.  Patient 
symptoms attributed to hiatal hernia."  On April 22, 1992, 
the veteran had a stress Thallium test which revealed small 
fixed inferior apical perfusion defect without any evidence 
of redistribution.  On April 25, 1992, the veteran noted 
chest pain radiating to his jaw and arms, which lasted one 
hour.  The pain later recurred and lasted all night but the 
veteran never went to the emergency room.  On April 29, 1992, 
the veteran had crushing substernal pain and went to Saginaw 
emergency room where test results revealed a recent 
myocardial infarction.  Then he was transferred to Ann Arbor 
VA hospital where he had cardiac catheterization and 
underwent successful angioplasty of the right coronary artery 
on May 21, 1992.  On May 28, 1992, the veteran was readmitted 
for recurrent chest pain and repeat cardiac catheterization.  
The examiner stated that small, fixed defect in stress 
Thallium test on April 22, 1992, indicates coronary artery 
disease.  In the veteran's case, continued symptoms would 
warrant cardiac catheterization electively (with stable 
symptoms) or urgently (with unstable symptoms).  However, the 
examiner stated the presence of small fixed perfusion defect 
on the Thallium test itself is not an indication of immediate 
hospitalization or heart catheterization.  The examiner 
concluded that the veteran's VA medical care from 1990 until 
April 1992 was properly administered with regard to 
detection, diagnosis, and treatment of the veteran's coronary 
artery disease.

VA medical records from July 2004 continue to show treatment 
for diabetes mellitus.

A June 2005 VA medical opinion states that the veteran has a 
history of diabetes mellitus.  The examiner stated that with 
the information available, there is no indication that the 
veteran's diabetes mellitus was not properly diagnosed.

An August 2005 VA medical opinion states that the veteran was 
diagnosed with diabetes mellitus on July 12, 1993, after 
random blood glucose was elevated.  It was noted that the 
veteran's blood chemistry reports from January 1, 1987, 
through the present show that the veteran's slightly elevated 
random blood glucose did not meet clinical criteria for a 
diagnosis of diabetes until July 12, 1993.  The VA examiner 
opined that an earlier diagnosis could not have been arrived 
at because the veteran's previous blood glucose levels did 
not meet diagnostic criteria for diabetes mellitus.  

Legal Criteria

VA provides compensation under the provisions of 38 U.S.C. § 
1151 (West 1991) if VA hospitalization or medical or surgical 
treatment results in additional disability or death that is 
not the result of the veteran's own willful misconduct or 
failure to follow instructions.  This compensation is awarded 
in the same manner as if the additional disability or death 
were service connected.  See 38 C.F.R. § 3.358(a).

In determining whether additional disability resulted from a 
disease or injury or from aggravation of an existing disease 
or injury suffered as a result of VA hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that additional disability is actually the result of such 
disease or injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c).

Congress has amended 38 U.S.C. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 22(a), 110 Stat. 2926 (Sept. 26, 
1996); VAOPGCPREC 40-97 (Dec. 31, 1997).  It does not apply 
to the veteran's claim, which was filed prior to that date.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that he had a heart attack because he was 
not given the proper treatment for his coronary artery 
disease, to include cardiac catheterization at an earlier 
time.  Specifically, he states that a 1991 heart 
catheterization procedure was improperly cancelled.  In 
addition, the veteran claims that VA physicians' failure to 
diagnose his diabetes mellitus at an earlier date also led to 
his heart attack.  

Although there is some conflict in the record concerning what 
procedures should have been performed and when those 
procedures should have been performed, there is no medical 
evidence indicating that the veteran had a myocardial 
infarction or developed additional heart disability due to VA 
treatment or the lack thereof.  In addition, there is no 
medical evidence supportive of the proposition that diabetes 
should have been diagnosed by VA at an earlier time or that 
the failure to diagnose the disorder at an earlier time 
resulted in additional heart disability.  

The Board has considered the various statements submitted by 
the veteran in support of the claim.  However, in the absence 
of evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of medical 
opinions, the Board must find that his contentions with 
regard to additional disability resulting from the failure to 
properly treat or evaluate his coronary artery disease to be 
of no probative value.  See Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for heart disease as a result of treatment by VA is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


